Citation Nr: 1540450	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-33 789A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for multiple lipomas.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from January 1972 to March 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC.  The Waco, Texas RO currently has jurisdiction over the matter.

In his December 2013 substantive appeal to the Board, the Veteran requested a hearing before a member of the Board; however, he withdrew his request in writing in July 2015.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his service-connected lipomas are painful and that they cause neurological abnormalities such as numbness and tingling.  An August 2008 non-VA clinical note indicates that the Veteran has multiple lipomas at his right elbow, which may be causing numbness in his right upper extremity.

The Veteran underwent a VA examination in February 2012; however, the examiner did not discuss the Veteran's reports of pain and numbness associated with his service-connected lipomas.

The question of whether or not the Veteran's lipomas are productive of the pain and numbness he describes was referred for a VA medical opinion, which was received in March 2014.  The VA physician reviewed the evidence, but did not personally examine the Veteran.  The examiner concluded that he was "speculating that odds are his service connected tumors are not causing his reported pain."  

An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board thus finds that a new VA examination, with the Veteran physically present, is necessary.  

The Board is cognizant that the Veteran is incarcerated.  However, the United States Court of Appeals for Veterans Claims (Court) has long held that incarcerated veterans are entitled to the same care and consideration given their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the particular circumstances of confinement."  Id.  Thus, the AOJ must make the efforts set out in VA Fast Letter 11-22 (June 10, 2011), which requires VA to "provide medical examinations when warranted under the duty to assist, either by arranging for release of an incarcerated veteran to attend an examination or by making arrangements with the relevant state or prison official to conduct an examination at the facility where the veteran is incarcerated."  Further, it requires VA to make "substantial efforts" to assist, documenting "that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated veteran for the examination."  

If the Veteran is still unable to report for a VA examination despite VA's substantial efforts to assist him, the AOJ must coordinate efforts with the Texas Department of Criminal Justice (TDCJ) to accommodate the Veteran by arranging for an examination to be conducted at that facility.  

The most recent medical records from TDCJ are dated August 2008.  Updated medical records must be obtained, pending any necessary release from the Veteran, as they are likely relevant to his claim.  38 C.F.R. § 3.159(c)(1).  


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide written authorization to obtain his medical records from Texas Department of Criminal Justice (TDCJ) since August 2008.  

Upon receipt of such, request that TDCJ provide the Veteran's medical records since June 2008. 

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current level of severity of his service-connected lipomas. The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to record the Veteran's reported symptoms of his lipomas and all clinical findings, to include pain and any neurological symptoms which are attributable to the Veteran's service-connected lipomas.  

For all neurological symptoms that are attributable to the Veteran's service-connected lipomas, the examiner is to identify the affected nerve or nerves, and state whether the lipomas are productive of mild, moderate, moderately severe, or severe incomplete paralysis; or whether they result in complete paralysis of any part of the body.  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




